OPINION OF THE COURT

Per Curiam.

Respondent is an attorney and counselor at law admitted to practice in New York by this court on July 9,1952. He is charged by the Grievance Committee of the Seventh Judicial District with violations of the Disciplinary Rules of the Code of Professional Responsibility and of the rules relating to attorneys of the Appellate Division of the Supreme Court (22 NYCRR Part 1022).
Respondent was retained in a medical malpractice action. He failed to appear and represent his client at a scheduled medical malpractice hearing and neglected to have the case timely restored to the calendar pursuant to the terms and conditions set by the court. He admits that he misled his client by informing her that the matter was still pending and was in the process of being settled.
*420Respondent has admitted the charges. He has submitted proof to the court that he has reached an understanding with his client and has been released from all liability in exchange for a monetary settlement.
Respondent is guilty of professional misconduct in that he violated the Code of Professional Responsibility (DR 1-102, DR 7-102, DR 6-101, DR 7-101) and the rules of this court (22 NYCRR 1022.8) and he is hereby censured (see Matter of McKeon, 70 AD2d 489).
Dillon, P. J., Simons, Hancock, Jr., Callahan and Doerr, JJ., concur.
Order of censure entered.